Case 3:13-md-02452-AJB-MDD Document 3910 Filed 10/09/20 PageID.59967 Page 1 of 5



    1                              UNITED STATES DISTRICT COURT
    2                            SOUTHERN DISTRICT OF CALIFORNIA

    3 THIS DOCUMENT APPLIES TO                                         Pertains To Civil Action No.:
    4 PLAINTIFF(S):                                                    _______________________

    5 DAVID CASAREZ, INDIVIDUALLY,
                                                                       In Re: Incretin-Based Therapies
    6 AND AS SUCCESSOR IN INTEREST
      AND SURVIVING HEIR OF CAROL                                        Products Liability Litigation
    7 SULLIVAN, DECEASED,
                                                                              MDL NO. 2452
    8
        Plaintiff                                                    SHORT FORM COMPLAINT
    9
                                                                         FOR DAMAGES
   10   v.
   11         AMYLIN PHARMACEUTICALS, LLC,                           Case No.: 13md2452 AJB(MDD)
   12
              ELI LILLY AND COMPANY,
              MERCK SHARP & DOHME CORP.,
   13         NOVO NORDISK INC.,
   14
             (Check all the above that apply)
   15
        Defendants
   16
                             SHORT FORM COMPLAINT FOR DAMAGES
   17
                 COMES NOW the Plaintiff(s) named herein, and for Complaint against the
   18
        Defendants named herein, incorporates and fully adopts the Master Form Complaint
   19
        (the “Master Complaint”) in MDL No. 2452 by reference. Plaintiff(s) further shows
   20
        the Court as follows:
   21
                                         JURISDICTION AND VENUE
   22
                  1.     Jurisdiction in this Complaint is based on:
   23
                              Diversity of Citizenship
   24
                               Other (As set forth below, the basis of any additional ground for
   25
                         jurisdiction must be pleaded in sufficient detail as required by the
   26
                         applicable Federal Rules of Civil Procedure):
   27
                                                                                                         .
   28


                                                CIVIL COMPLAINT FOR DAMAGES
Case 3:13-md-02452-AJB-MDD Document 3910 Filed 10/09/20 PageID.59968 Page 2 of 5



    1          2.     District Court and Division in which you might have otherwise filed
    2   absent the direct filing order entered by this Court: Western District of Texas, El
    3   Paso Division.
    4          3.     Plaintiff(s) further adopts the allegations contained in the following
    5   paragraphs of the Jurisdiction and Venue section of the Master Complaint:
    6               Paragraph 10;
    7               Paragraph 11;
    8               Paragraph 12;
    9               Paragraph 13;
   10               Paragraph 14;
   11               Paragraph 15; and/or
   12               Other allegations as to jurisdiction and venue (Plead in sufficient detail in
   13          numbered paragraphs (numbered to begin with 3(a)) as required by the
   14          applicable Federal Rules of Civil Procedure):
   15                                                                                           .
   16                     PLAINTIFF/INJURED PARTY INFORMATION
   17          4.     Injured/Deceased Party’s Name: Carol Sullivan (the “Injured Party”).
   18          5.     Any injury (or injuries) suffered by the Injured Party in addition to
   19   those injuries related to the Injured Party’s Pancreatic Cancer, which is alleged to
   20   have been caused by the drug(s) ingested as set forth below (put “None” if
   21   applicable): N/A.
   22          6.     Injured Party’s spouse or other party making loss of consortium claim:
   23   N/A.
   24          7.     Other Plaintiff(s) and capacity, if Injured Party is deceased or
   25   otherwise incapacitated (i.e., administrator, executor, guardian, representative,
   26   conservator, successor in interest): N/A.
   27          8.     City(ies) and State(s) of residence of Injured Party at time of ingestion
   28   of the Drug(s): El Paso, TX.
                                                    -2-
                                     SHORT FORM COMPLAINT FOR DAMAGES
Case 3:13-md-02452-AJB-MDD Document 3910 Filed 10/09/20 PageID.59969 Page 3 of 5



    1         9.      City and State of residence of Injured Party at time of pancreatic
    2   cancer diagnosis (if different from above): El Paso, TX.
    3         10.     City and State of residence of Injured Party at time of diagnosis of
    4   other Injury(ies) alleged in Paragraph 5 (if different from above): N/A.
    5         11.     If applicable, City and State of current residence of Injured Party (if
    6   different from above): Fort Morgan, CO.
    7         12.     If applicable, City and State of residence of Injured Party at time of
    8   death (if different from above): N/A.
    9         13.     If applicable, City and State of current residence of each Plaintiff,
   10   including any Consortium and or other Plaintiff(s) (i.e., administrator, executor,
   11   guardian, representative, conservator, successor in interest): Morgan Hill, CA.
   12         14.     Check box(es) of product(s) (the “Drugs”) for which you are making
   13   claims in this Complaint:
   14               Byetta. Dates of use:                                                  .
   15               Januvia. Dates of use: ___________________________________.
   16               Janumet. Dates of use: _________________________________.
   17               Victoza. Dates of use: July 12, 2013 to February 2014             .
   18         15.     Date of pancreatic cancer diagnosis: January 31, 2014.
   19         16.     If applicable, date of other injuries alleged in Paragraph 5: N/A.
   20         17.     If applicable, date of death: N/A.
   21                           DEFENDANTS NAMED HEREIN
   22
                        (Check Defendants against whom Complaint is made)

   23               Amylin Pharmaceuticals, LLC
   24               Eli Lilly and Company
   25               Merck Sharp & Dohme Corp.
   26               Novo Nordisk Inc.
   27                                  CAUSES OF ACTION
   28                  (Counts in the Master Complaint brought by Plaintiff(s))
                                                   -3-
                                     SHORT FORM COMPLAINT FOR DAMAGES
Case 3:13-md-02452-AJB-MDD Document 3910 Filed 10/09/20 PageID.59970 Page 4 of 5



    1              Count I – Strict Liability – Failure to Warn
    2              Count II – Strict Liability – Design Defect
    3              Count III – Negligence
    4              Count IV – Breach of Implied Warranty
    5              Count V – Breach of Express Warranty
    6              Count VI – Punitive Damages
    7              Count VII – Loss of Consortium
    8              Count VIII – Wrongful Death
    9              Count IX – Survival Action
   10              Other Count(s):____________________
   11          Plead factual and legal basis for any Other Count(s) in separately numbered
   12          Paragraphs (beginning with Paragraph 18) that provide sufficient information
   13          and detail to comply with the applicable Federal Rules of Civil Procedure.
               ________________________________________________________________________
   14
               ________________________________________________________________________.
   15

   16                        PRAYER FOR RELIEF AND, AS APPLICABLE,
   17         PRAYER FOR RELIEF FOR SURVIVAL AND WRONGFUL DEATH
   18          WHEREFORE, Plaintiff(s) pray(s) for relief as set forth in the Master
   19   Complaint filed in MDL No. 2452.
   20                                         JURY DEMAND
   21          Plaintiff(s) hereby    demands        does not demand a trial by jury on all
   22   issues so triable.
   23   ///
   24   ///
   25   ///
   26   ///
   27   ///
   28   ///
                                                   -4-
                                     SHORT FORM COMPLAINT FOR DAMAGES
Case 3:13-md-02452-AJB-MDD Document 3910 Filed 10/09/20 PageID.59971 Page 5 of 5



    1   ///
    2   ///
    3   Dated: September 3, 2020               RESPECTFULLY SUBMITTED,
    4                                          By: /s/ Michael K. Johnson
    5                                          Michael K. Johnson (MN Bar # 258696)
    6
                                               Timothy J. Becker (MN Bar # 256663)
                                               Kenneth W. Pearson (MN Bar #016088X)
    7                                          Alexandra W. Robertson (MN Bar #398269)
    8                                          JOHNSON BECKER, PLLC
                                               444 Cedar Street, Suite 1800
    9                                          St. Paul, MN 55101
   10                                          Office: 612-436-1800
                                               mjohnson@johnsonbecker.com
   11                                          tbecker@johnsonbecker.com
   12                                          kpearson@johnsonbecker.com
                                               arobertson@johnsonbecker.com
   13

   14                                          Attorneys for Plaintiffs
   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 -5-
                                   SHORT FORM COMPLAINT FOR DAMAGES
